Name: Commission Regulation (EC) NoÃ 53/2006 of 13 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 14.1.2006 EN Official Journal of the European Union L 10/1 COMMISSION REGULATION (EC) No 53/2006 of 13 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 14 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 13 January 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 90,2 204 42,4 212 92,7 624 115,6 999 85,2 0707 00 05 052 163,0 204 79,9 999 121,5 0709 10 00 220 94,1 999 94,1 0709 90 70 052 107,3 204 121,3 999 114,3 0805 10 20 052 47,2 204 56,4 220 50,8 388 66,5 624 58,2 999 55,8 0805 20 10 052 74,2 204 74,6 999 74,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 70,3 204 51,6 400 78,5 464 107,2 624 72,9 662 27,9 999 68,1 0805 50 10 052 57,7 220 60,9 999 59,3 0808 10 80 400 115,2 720 70,0 999 92,6 0808 20 50 400 83,1 720 63,2 999 73,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.